Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 December 2020.
Applicant’s election without traverse of Invention I, claims 1-14, 21 and 22, drawn to an apparatus for monitoring a laser in the reply filed on 11 December 2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring apparatus” in claims 1-5, 8-11, 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the “monitoring apparatus” is interpreted as a software running on one or more processors as disclosed in paragraph 58 of the specification and equivalents thereof.  Claims 2-5 recite computer-implemented means-plus-function limitations. The monitoring apparatus adapted to control at least one aspect of the additive manufacturing process is interpreted in light of paragraph 57 of the specification. The monitoring apparatus adapted to automatically generate an advisory indication is interpreted in light of paragraph 60 of the specification. The monitoring apparatus adapted to localize a detected problem in the system is interpreted in light of paragraph 61. The monitoring apparatus adapted to automatically predict a future performance of the system is interpreted in light of paragraphs 62-64.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the monitoring apparatus…adapted to automatically predict a future performance of the system in response to monitoring” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011). See Also MPEP 2181(II)(B).

The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. In this case, one of ordinary skill would not know how to predict when particular maintenance procedures should be scheduled.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (US 2005/0115940).
Regarding claim 1, Matsushita discloses a system to facilitate creation of an industrial asset item via an additive manufacturing process, comprising: a laser source (20) to receive a laser power command signal Pc (f1) and to generate a laser beam output in accordance with Pc; a first sensor (16) to measure a power PD of a laser beam delivered for the additive manufacturing process; a second sensor 
Regarding claim 2, Matsushita discloses the system of claim 1, wherein the monitoring apparatus is further adapted to: control at least one aspect of the additive manufacturing process in response to the monitoring in substantially real time (adjust the power of the laser beam, ¶68).
Regarding claim 3, Matsushita discloses the system of claim 1, wherein the monitoring apparatus is further adapted to: automatically generate an advisory indication in response to the monitoring (“notification of anomaly”, see ¶ 45, 59 and 68).
Regarding claim 4, Matsushita discloses the system of claim 1, wherein the monitoring apparatus is further adapted to: automatically localize a detected problem in the system in response to the monitoring (comparing outputs from adjacent sensors to determine where breakage or contamination is; see ¶44-68).
Regarding claim 6, Matsushita discloses the system of claim 1, wherein the optic train includes at least one of: (i) an optical fiber (22), (ii) a collimator (23), (iii) a galvanometer, (iv) a beam splitter, and (v) a dynamic focusing unit.
Regarding claim 7, Matsushita discloses the system of claim 1, wherein at least one of the first and second sensors are associated with at least one of: (i) a direct power measuring device, (ii) an indirect power measuring device, (iii) a power meter, (iv) a photodiode, (v) a photometer, (vi) a solid-state semiconductor detector, (vii) a photomultiplier tube, (viii) a thermocouple, and (ix) an in-beam profiler (Photodiode PD).
Regarding claim 21, Matsushita  discloses an apparatus for making a workpiece, comprising: a build chamber (43); a laser source (20) to receive a laser power command signal Pc (f1) and to generate ¶42).
Regarding claim 22, Matsushita discloses the apparatus of claim 21, wherein said monitoring includes at least one of: (i) controlling at least one aspect of the additive manufacturing process in response to the monitoring in substantially real time (adjust the power of the laser beam, ¶68), (ii) automatically generating an advisory indication in response to the monitoring ((“notification of anomaly”, see ¶ 45, 59 and 68), (iii) automatically localizing a detected problem in the system in response to the monitoring (comparing outputs from adjacent sensors to determine where breakage or contamination is; see ¶44-68), and (iv) automatically predicting a future performance of the system in response to the monitoring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita as applied to claim 1 above, and further in view of DeAngelis (US 5430666).


DeAngelis teaches using the historical data from system calibrations can be used to schedule maintenance by identifying drift in a parameter that is leading toward system failure (col. 14, ll. 35-45), which is one way to automatically predict a future performance of a system in response to monitoring.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the system of Matsushita to be adapted to automatically predict a future performance of the system in response to the monitoring as taught by DeAngelis for the purpose of preventing system failures (col. 14, ll. 35-45).
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita as applied to claim 1 above, and further in view of Kerekes (US 2006/0215246).
Regarding claims 8-11, Matsushita teaches the system of claim 1, but does not teach that said monitoring is associated with a first laser power lookup table representing power loss within the laser and a second laser power lookup table representing power loss within the optic train, wherein the first laser power lookup table is associated with a laser calibration curve TFPC→PO; wherein the second laser power lookup table is associated with an optic train calibration curve TFPO→PD; wherein an overall system calibration curve comprises: TFPC→PD= TFPC→PO x TFPO→PO.
Kerekes teaches monitoring a laser using lookup tables and calibration curves (¶77).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the system of Matsushita such that said monitoring is associated with a first laser power lookup table representing power loss within the laser and a second laser power lookup table representing power loss within the optic train, wherein the first laser power lookup table is associated with a laser calibration curve TFPC→PO; wherein the second laser power lookup PO→PD; wherein an overall system calibration curve comprises: TFPC→PD= TFPC→PO x TFPO→PO wherein doing so would merely be using known methods to relate the measurements of the sensors to the power of the laser beam (Kerekes, ¶77).
Regarding claim 12, Matsushita teaches the system of claim 1, but does not teach that the first sensor is associated with a laser power monitoring apparatus adapted to: split off a predetermined percentage of a build beam to define a sample beam, direct the sample beam to a sensor element, generate, by the sensor element, a signal proportional to the power of the sample beam, and scale the signal from the sensor element to generate a laser power measurement representative of a power level of the build beam.
Kerekes teaches a first sensor (166) that is associated with a laser power monitoring apparatus adapted to: split off a predetermined percentage of a build beam (via beam splitter 162) to define a sample beam (“small fraction of the beam intensity”, ¶75), direct the sample beam to a sensor element (166), generate, by the sensor element, a signal (¶77) proportional to the power of the sample beam (¶77), and scale the signal from the sensor element to generate a laser power measurement representative of a power level of the build beam (using a calibration curve; ¶77).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the indirect sensor of Matsushita with the sensor of Kerekes that is adapted to split off a predetermined percentage of a build beam to define a sample beam, direct the sample beam to a sensor element, generate, by the sensor element, a signal proportional to the power of the sample beam, and scale the signal from the sensor element to generate a laser power measurement representative of a power level of the build beam, wherein doing so would merely have been a matter of simple substitution of one sensor with another with predictable results.

Regarding claim 14, Matsushita teaches the system of claim 1, but does not teach that the additive manufacturing process is associated with a Direct Metal Laser Melting ("DMLM") process.
Kerekes teaches a DMLM process (¶2-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the monitoring system of Matsushita with a DMLM process as taught by Kerekes, wherein doing so would simply be a matter of applying a known system for monitoring a laser to a known process of using a laser with predictable results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754